Citation Nr: 1106892	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-38 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable extra-schedular rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter





INTRODUCTION

The Veteran served on active duty from 1986 to February 2006.  
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an initial 2006 rating decision by the RO.  Because 
the Veteran has disagreed with the initial rating assigned 
following the grant of service connection for hearing loss, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).

This claim was previously before the Board and was remanded in 
November 2009 and June 2010.  The case has now been returned to 
the Board.  


FINDING OF FACT

The Veteran's service-connected hearing loss has not been shown 
to cause marked interference with employment or frequent periods 
of hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial compensable rating, on an 
extraschedular basis, for service-connected hearing loss has not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 
(2010).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

A May 2007 letter provided the Veteran with the specific notice 
required by Dingess, including information necessary for 
establishing an initial rating and regarding effective dates.  
The Veteran also received a December 2009 letter which notified 
the Veteran what evidence was needed to substantiate his claim 
for an increased rating and June and August 2010 letters which 
notified the Veteran what evidence was needed to substantiate his 
claim for an extraschedular rating.  A subsequent adjudication 
was accomplished in October 2010.  The Board concludes that VA 
has met its duty to notify the Veteran concerning his claim and 
any timing issues were non-prejudicial to the Veteran, 
particularly as there has been a subsequent adjudication.

Even if there was a deficiency in providing notice, the Veteran 
was not prejudiced in this matter.  The statement of the case 
contained the diagnostic code and rating criteria for hearing 
loss.  This notification shows that a reasonable person could be 
expected to understand what was needed to substantiate the claim.  
Furthermore, the Veteran has been represented by the Disabled 
American Veterans (DAV) during this appeal process and has had a 
meaningful opportunity to assist in the development of his claim.  
Thus, the Veteran was accordingly made well aware of the 
requirements for an extraschedular rating.  The Veteran described 
how the disability impacted his daily activities in his April 
2006 Notice of Disagreement and August 2006 Statement in Support 
of Claim.  Consequently, it is also demonstrated that he had 
actual knowledge of the specific rating criteria for the 
disability, and why higher ratings had not been assigned, as well 
as an opportunity to present evidence and argument to support a 
higher rating.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records, and the Veteran was 
given VA examinations in connection with the claim. Statements of 
the Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  Neither 
the Veteran nor his representative has indicated that there are 
any available additional pertinent records to support his claim.

The Board is also satisfied that the development requested by the 
Board's June 2010 remand has been satisfactorily completed and 
substantially complied with.  This includes development to notify 
the Veteran of the elements of a claim for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 and RO (AMC) adjudication of 
the claim on an extraschedular basis following the development 
efforts.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

II.  Analysis

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 C.F.R. § 
3.321(b)" or § 4.16(b)); accord Smallwood v. Brown, 10 Vet. App. 
93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).
The Veteran's claim was remanded to the regional office in a June 
2010 remand in order to provide adequate notice to the Veteran 
regarding elements for a claim for an extraschedular rating under 
38 C.F.R. § 3.321(b) and in order for the regional office to 
adjudicate the Veteran's claim on an extraschedular basis.  After 
providing the Veteran the notice as prescribed in the June 2010 
remand in June and August 2010 letters, the regional office 
readjudicated the Veteran's hearing loss claim on an 
extraschedular basis in an October 2010 SSOC.  The regional 
office, finding that the Veteran's hearing loss did not present 
such an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards, 
determined that a referral to the Director, Compensation and 
Pension Service for consideration of an initial extrashedular 
rating was not warranted.  

However, the Board may determine, after an initial review by the 
authorities pursuant to 38 C.F.R. §  3.321(b)(1) the propriety of 
assigning an extraschedular evaluation.  Smallwood, supra 
(acknowledging that precedent did "not limit the [Board's] duty 
to consider whether an extraschedular rating should be addressed 
by the appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who possess the 
delegated authority to assign such a rating in the first 
instance") (emphasis in original).  

After considering the evidence of record, the Board finds that 
the Veteran is not entitled to a higher rating on an 
extraschedular basis.

In support of the Veteran's claim there are various lay 
statements from the Veteran.  In his December 2006 VA Form 9, he 
stated that his hearing loss had greatly affected his life and 
that without the use of his hearing aids it was impossible for 
him to carry on a normal life.  Similarly, in his May 2006 Notice 
of Disagreement, the Veteran stated that he currently wears two 
hearing aids to perform his job and that without these hearing 
aids, his quality of life drastically declines.  He stated that 
he could not go to movies, he missed normal conversation, and his 
family could not be in the same room with him when he watched 
television because the volume was so loud. 

However, at the Veteran's December 2009 VA audiological 
examination, it was noted that there were no significant effects 
on the Veteran's occupation and that there were no effects on his 
usual daily activities.  

As indicated above, the Veteran was sent June and August 2010 
letters which described the elements of an extraschedular claim.  
The letter further informed the Veteran that he could send 
statements from himself or statements from other people who have 
witnessed how the Veteran's hearing loss affected him.  No 
additional evidence was received on behalf of the Veteran.  

Thus, there is no evidence of record which shows that the 
Veteran's hearing loss disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards.  
The only evidence of record which speaks to the effect of the 
Veteran's hearing loss on his employment is the May 2006 
statement from the Veteran which indicates that the Veteran has 
to wear two hearing aids in order to perform his job.  There is 
no indication, from the evidence of record that the Veteran's 
hearing loss has markedly interfered with his employment by, for 
example, causing the Veteran to miss work or perform poorly on 
the job due to his service-connected hearing loss.  In addition, 
there is no evidence of record which shows that the Veteran has 
had frequent hospitalizations due to this service-connected 
hearing loss.  












For the reasons provided above, the preponderance of evidence is 
against the Veteran's claim.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulation. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable extra-schedular rating for 
bilateral hearing loss is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


